                                           Case 4:20-cv-02113-YGR Document 14 Filed 07/14/20 Page 1 of 4




                                   1                                       UNITED STATES DISTRICT COURT

                                   2                                      NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANTOINE DESHAWN BARNES,
                                   4                                                         Case No. 20-cv-02113-YGR (PR)
                                                             Plaintiff,
                                   5                                                         ORDER OF DISMISSAL
                                                     v.
                                   6
                                         SANTA CLARA COUNTY DISTRICT
                                   7     ATTORNEY’S OFFICE, et al.,
                                   8                         Defendants.

                                   9     I.    INTRODUCTION
                                  10           This action was reassigned from a magistrate judge to the undersigned in light of a recent
                                  11   Ninth Circuit decision.1 Plaintiff, who is currently in custody at Kings County Jail, filed a pro se
                                  12   civil rights complaint pursuant to 42 U.S.C. § 1983. He has named the following Defendants: the
Northern District of California
 United States District Court




                                  13   Santa Clara County District Attorney’s Office and the “Superior Court of San Jose,” which is
                                  14   otherwise known as the Santa Clara County Superior Court.
                                  15           Plaintiff’s motion for leave to proceed in forma pauperis (“IFP”) (dkt. 11) will be granted
                                  16   in a separate written order. Plaintiff has also filed a motion entitled, “Motion to Add Second
                                  17   Defendant, [P]residing Judge as Part of Defendant Party,” which will be construed as a motion for
                                  18   leave to file a supplemental complaint under Federal Rule of Civil Procedure 15(d). Dkt. 12. The
                                  19   supplemental complaint includes a related claim against a new defendant, the “[p]residing judge in
                                  20   Case #2040007.” Id. at 1.
                                  21           For the reasons stated below, the Court dismisses the complaint for failure to state a claim
                                  22   for relief.
                                  23    II.    DISCUSSION
                                  24           A.         Plaintiff’s Request for Leave to File a Supplemental Complaint
                                  25           Plaintiff requests leave to file a supplemental complaint to add a related claim against an
                                  26
                                  27           1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  28   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
                                          Case 4:20-cv-02113-YGR Document 14 Filed 07/14/20 Page 2 of 4




                                   1   unnamed state court judge who was involved in issuing a warrant in Plaintiff’s criminal case. Dkt.

                                   2   12 at 1.

                                   3               Under Federal Rule of Civil Procedure 15, Plaintiff may amend as of right at any time

                                   4   prior to the filing of a responsive pleading and thereafter only with leave of court. Leave must be

                                   5   freely granted “when justice so requires.” Janicki Logging Co. v. Mateer, 42 F.3d 561, 566 (9th

                                   6   Cir. 1994); cf. id. (attempt to amend complaint requiring amendment of scheduling order under

                                   7   Fed. R. Civ. P. 16 must be based upon good cause). While mere delay in seeking to amend is not

                                   8   grounds to deny amendment, leave need not be granted where the amendment of the complaint

                                   9   would cause the opposing party undue prejudice, is sought in bad faith, constitutes an exercise in

                                  10   futility, or creates undue delay. Id.; see also Roberts v. Arizona Bd. of Regents, 661 F.2d 796, 798

                                  11   (9th Cir. 1981) (district court’s finding of prejudice to defendants sufficient to deny amendment,

                                  12   because motion to amend came at eleventh hour, when summary judgment pending and discovery
Northern District of California
 United States District Court




                                  13   period had closed, affirmed as proper exercise of district court’s discretion).

                                  14              The Court finds that it is in the interests of justice and judicial efficiency to GRANT

                                  15   Plaintiff’s request for leave to file a supplemental complaint, which includes the related claim

                                  16   against the state court judge. Dkt. 12. The Court shall now review Plaintiff’s complaint and

                                  17   supplemental complaint below.

                                  18          B.       Review of Plaintiff’s Complaint and Supplemental Complaint
                                  19                   1. Standard of Review
                                  20              A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  22   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  23   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  24   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                  25   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  26   Cir. 1988).

                                  27              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements,

                                  28   namely that: (1) a right secured by the Constitution or laws of the United States was violated, and
                                                                                            2
                                          Case 4:20-cv-02113-YGR Document 14 Filed 07/14/20 Page 3 of 4




                                   1   (2) the alleged violation was committed by a person acting under the color of state law. West v.

                                   2   Atkins, 487 U.S. 42, 48 (1988).

                                   3                2. Plaintiff’s Claims
                                   4          Plaintiff names as a Defendant the Santa Clara County District Attorney’s Office for

                                   5   conspiring to have excessive bail set. See Dkt. 1 at 3. However, this Defendant is immune from

                                   6   suit. A state prosecuting attorney enjoys absolute immunity from liability under 42 U.S.C. § 1983

                                   7   for his conduct in “pursuing a criminal prosecution” insofar as he acts within his role as an

                                   8   “advocate for the State” and his actions are “intimately associated with the judicial phase of the

                                   9   criminal process. See Buckley v. Fitzsimmons, 509 U.S. 259, 272-73 (1993); Imbler v. Pachtman,

                                  10   424 U.S. 409, 430-31 (1976). A prosecutor’s act of setting bail is conduct taken as an advocate

                                  11   for the State and is intimately associated with the judicial phase of the criminal process. See

                                  12   Gobel v. Maricopa County, 867 F.2d 1201, 1204 (9th Cir. 1989) (“Absolute prosecutorial
Northern District of California
 United States District Court




                                  13   immunity attaches to the actions of a prosecutor if those actions were performed as part of the

                                  14   prosecutor’s preparation of his case. . . .”); Kalina v. Fletcher, 522 U.S. 118, 129 (1997) (finding

                                  15   that preparing and filing a criminal information and a motion for an arrest warrant are protected by

                                  16   absolute immunity). Thus, Defendant Santa Clara County District Attorney’s Office has absolute

                                  17   immunity against a claim for damages because the excessive bail claim was based on the

                                  18   prosecutors’ conduct as advocates in the criminal case. See Buckley, 509 U.S. at 272-73; Imbler,

                                  19   424 U.S. at 430-31.

                                  20          Plaintiff also names as Defendants the “[p]residing judge in Case #2040007” as well as the

                                  21   Santa Clara County Superior Court. To the extent Plaintiff brings claims against the state court

                                  22   judge who issued the warrant in his case, a state judge is absolutely immune from civil liability for

                                  23   damages for acts performed in his judicial capacity. See Pierson v. Ray, 386 U.S. 547, 553-55

                                  24   (1967) (applying judicial immunity to actions under 42 U.S.C. § 1983). “[J]udicial immunity is an

                                  25   immunity from suit for damages, not just from ultimate assessment of damages.” See Mireles v.

                                  26   Waco, 502 U.S. 9, 11 (1991). Finally, Plaintiff’s claims against the Santa Clara County Superior

                                  27   Court are barred by the Eleventh Amendment. See Simmons v. Sacramento County Super. Ct.,

                                  28   318 F.3d 1156, 1161 (9th Cir. 2003).
                                                                                         3
                                             Case 4:20-cv-02113-YGR Document 14 Filed 07/14/20 Page 4 of 4




                                   1            In sum, the individual defendants, which includes the aforementioned prosecutors and state

                                   2   court judge, are absolutely immune from liability on Plaintiff’s claims, and the Eleventh

                                   3   Amendment bars claims against the state court. Accordingly, the entire complaint and supplemental

                                   4   complaint are DISMISSED as Plaintiff’s allegations against Defendants fail to state a claim

                                   5   cognizable under 42 U.S.C. § 1983. Such dismissal will be without leave to amend, as any

                                   6   amendment under the circumstances alleged herein would be futile. See Janicki Logging Co. v.

                                   7   Mateer, 42 F.3d 561, 566 (9th Cir. 1994) (holding leave to amend need not be granted where

                                   8   amendment constitutes exercise in futility).

                                   9           C.    CONCLUSION
                                  10            For the reasons outlined above, the Court orders as follows:

                                  11            1.     Plaintiff’s request for leave to file a supplemental complaint is GRANTED. Dkt.

                                  12   12.
Northern District of California
 United States District Court




                                  13            2.     The complaint and supplemental complaint are DISMISSED for failure to state a

                                  14   claim. Further, this Court CERTIFIES that any IFP appeal from this Order would not be taken “in

                                  15   good faith” pursuant to 28 U.S.C. § 1915(a)(3). See Coppedge v. United States, 369 U.S. 438, 445

                                  16   (1962); Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir. 1977) (indigent appellant is permitted to

                                  17   proceed IFP on appeal only if appeal would not be frivolous).

                                  18            3.     The Clerk of the Court shall terminate all pending motions as moot and close the

                                  19   file.

                                  20            4.     This Order terminates Docket No. 12.

                                  21            IT IS SO ORDERED.

                                  22   Dated: July 14, 2020

                                  23                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         4
